United States Court of Appeals
                      For the First Circuit
                       ____________
No. 04-2386

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

           JACINTA A. THOMAS, a/k/a JACINTA A. CRASTOUN,

                       Defendant, Appellant.

                        __________________

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. Jay A. García-Gregory, U.S. District Judge]

                        ___________________

                              Before

               Torruella and Lynch, Circuit Judges,
                  and Woodcock,* District Judge.

                        ___________________

     Irma R. Valldejuli for appellant.
     Mariana E. Bauzá-Almonte, Assistant United States Attorney,
with whom Rosa Emilia Rodríquez-Vélez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.

                        ___________________

                          October 27, 2006
                        ___________________




     *
      Of the District of Maine, sitting by designation.
           WOODCOCK, District Judge.      In 2003, following a five-day

jury trial in the United States District Court in Puerto Rico,

Jacinta Thomas was found guilty of smuggling and possession of

illegal drugs.     Concluding that the evidence is sufficient to

sustain the verdicts and that the trial court properly refused to

allow extrinsic evidence on a collateral matter, we affirm.

     I.   Statement of Facts

           A.   Mr. Smalls and the Box of Pink Lady

           On July 6, 2002, a confidential informant (CI) contacted

the San Juan, Puerto Rico office of the United States Customs

Service   (Customs)   concerning   a     shipment   of   narcotics   being

transported from St. Martin, Netherlands, Antilles into San Juan.

The CI, a crew member from a Caribbean cargo vessel, had been a

paid informant since 1998 and had previously provided Customs with

information concerning narcotics smuggling. He reported that a box

of wine containing narcotics was going to be entrusted to him to

transport from St. Martin to Pier 10 in the port of San Juan.

Later that day in St. Martin, a man by the name of Mr. Smalls1

approached the CI.     Smalls confirmed that he wanted the CI to

transport a box of wine to San Juan, told the CI that one of his

workers would deliver the wine to him, and slipped the CI two

telephone numbers to contact upon his arrival in San Juan.           Later,

a worker brought the CI a sealed white carton box indicating that

it contained wine and marked “Pink Lady,” which the CI stowed


     1
     The parties refer either to Mr. Small or Mr. Smalls; this
opinion uses “Smalls.”

                                   -2-
securely in his cabin.        After leaving St. Martin, the vessel set

sail for the port of San Juan.          Awaiting his arrival at Pier 10 was

a surveillance team from Customs.

              B.   The Vessel Arrives at Pier 10

              On July 9, 2002 at about 7:00 a.m., the cargo vessel

arrived at Pier 10 in San Juan harbor.             After the CI contacted

Customs, agents boarded the vessel, debriefed the CI, and opened

the box labeled Pink Lady.         Inside the box, the agents observed

pelletized objects in brick-shaped packages and other objects

shaped like shoe soles inside bags.             They resealed the box and

instructed the CI to call the numbers Smalls had given him.

              When the CI called the first number, a woman answered the

phone.      After the CI asked for Smalls, she asked him to call back

in five minutes.      When he did so, he spoke directly to Smalls, who

said he would send a woman who was well known in the pier area to

pick up the box.       The CI called a third time and spoke to a woman

who confirmed that she was going to come to the port to pick up the

box.       The telephone number the CI had called was listed to the

Appellant.

              C.   Jacinta Thomas and Pier 10

              The morning of July 9, 2002, Thomas, a resident of

Santurce, Puerto Rico, got in her Ford Taurus and drove to Pier 10.

She    arrived     sometime   between    7:00   a.m.   and   9:00   a.m.2   and

immediately came under Customs surveillance.           After Thomas entered

       2
      The Agents disagreed about precisely when she arrived: one
said between 7:00 and 7:15 a.m.; another said between 8:00 and 9:00
a.m.; and, a third said 8:20 a.m.

                                        -3-
the dock area, she parked her car and got out.              After exiting her

vehicle, she answered her cell phone and then looked toward the

cargo vessel.      Customs agents observed her frequently looking

toward the freight and cargo area, as if searching for someone

specific.    Unlike others with business in the port, she did not

enter any offices, was not carrying any documents, and repeatedly

used her cell phone.     She then reentered her vehicle and left the

dock area for ten to fifteen minutes.

            Upon her return, she parked again, got out of her car,

and sat in a chair, chatting with people passing by.            This time she

remained on the dock for several hours.            While she was there, the

CI placed four calls to her cell phone to establish contact and to

coordinate delivery of the box.         These calls took place at 10:30,

10:50,   11:10,   and   11:26   a.m.    and   as   these   calls   were   made,

surveillance confirmed that Thomas was using her cell phone.                It

took hours to coordinate the delivery of the box to Thomas, because

Thomas did not want to pick up the box at the end of the pier, but

instead wanted the box delivered to her car.               Ultimately, the CI

arranged to have one of his employees take the box on a forklift to

Thomas’s car.     When the forklift operator arrived at her car,

Thomas got up from her chair, pointed to the side of the car,

walked in front of the forklift operator, and opened the door to

the driver’s seat.      The forklift operator placed the box in the

rear seat behind the driver.

            After the box was placed in her vehicle, Thomas stayed

near her car momentarily and then walked toward the LADY ROMNEY,


                                       -4-
another cargo vessel.        Thomas returned to her car accompanied by

another woman, who was wearing a type of hair net commonly worn by

cooks.        This woman joined Thomas approximately thirty seconds

before Thomas began to drive out of Pier 10.         As Thomas was driving

out of Pier 10, Customs agents stopped her.             After identifying

himself, Agent Ritchie Flores asked Thomas whether she had any

cargo or foreign property in her vehicle.         Thomas replied that she

had a box in the rear seat that had come from Anguila.         Flores was

aware, however, that the wine box had originated in St. Martin and

had not traveled to Anguila.       Flores asked if he could search both

the box and Thomas; she consented.            Inside the wine box, Flores

discovered brick-shaped packages wrapped in newspaper and covered

in grease and inside these packages were bricks of heroin and

cocaine base, containing 3.96 kilograms of heroin hydrocholoride

and 4.922 kilograms of cocaine base.3           There was no wine in the

box.

               D.   Customs Procedure

               Under Customs regulations, all incoming foreign cargo

must be manifested and declared, including merchandise brought by

crew members.         To exit the port with foreign merchandise, the

recipient must proceed to Customs with the required forms and

receive clearance.       Thomas did not have any paperwork to accompany

the box of wine.

               E.   Narcotics Smuggling

               The value of one kilogram of heroin was $90,000 wholesale

       3
           The parties stipulated to these drug amounts at trial.

                                        -5-
and $270,000 retail, and the value of one kilogram of cocaine base

was $17,500 wholesale and $52,000 retail.           The range of value for

the entire shipment, therefore, was between $442,535 wholesale and

$1,325,144 retail. At trial, a DEA task force member expressed the

view that, because of the value of the shipment, the owner of the

drugs would only assign the job of picking up the drugs to a highly

trusted member of the drug organization.         He also testified that a

drug organization would never use a person who was unaware of what

was being transported.

           F.    Jacinta Thomas’s Defense

           Thomas’s defense was, in short, that the cook did it.

Thomas took the stand during her trial and testified that every

Tuesday she had gone to Pier 10 to meet the LADY ROMNEY and to pick

up its cook, Claudette Henriquez.         In exchange for $100.00, Thomas

would   then    take   Henriquez   in   her   car   to   various   wholesale

businesses in San Juan, such as Costco and Sam’s, where Henriquez

would purchase food and other supplies for the vessel.

           Thomas testified that she had arrived, as usual, at Pier

10 the morning of Tuesday, July 9, 2002, to pick up Henriquez.

When she arrived, however, Jack, the captain of the LADY ROMNEY,

asked her to take his girlfriend to the beauty parlor, which Thomas

did, returning shortly thereafter to pick up Henriquez.               After

Thomas returned to Pier 10, Henriquez asked if she could borrow

Thomas’s cell phone and disappeared inside the LADY ROMNEY. Thomas

waited for Henriquez to reappear and ultimately went inside the

vessel to find Henriquez, who told her that she had to finish


                                    -6-
cooking for the crew that day and would then be ready to leave.

Henriquez also told Thomas that she had a box of liquor to take

out.         Thomas replied that this would be no problem.         Thomas

returned to the dock, where she continued to wait for Henriquez.

As Thomas waited, she placed a number of calls on her cell phone,

including to her daughter and her own clients.4

                Thomas agreed that while she was waiting for Henriquez,

she received a telephone call from someone, informing her that

Henriquez had asked him to call her about the box of wine and that

he needed her permission to deliver the box, since it was her car.

Thomas agreed, knowing that Henriquez had informed her about the

wine.        This same person called a second time and told her to come

pick up the box; Thomas refused and instead told him to bring the

wine to her vehicle.         This took some time and Thomas went back

inside the LADY ROMNEY to hurry Henriquez along.            When she came

out, a person had arrived at her vehicle with a forklift and the

wine.        Thomas told him where to place the box.   Henriquez emerged

from the LADY ROMNEY, got into Thomas’s car, and they both left

Pier 10.

                As they were leaving, they were stopped by Customs

Agents. Thomas immediately conceded that they had brought a box of

wine from the docks and when she was asked for papers for it

replied: “[T]hey just bring me the box but they didn’t give me ...

any paper or anything.”        She consented to a search of the box.

                At the police station, after the Agents detained both

        4
            Thomas operates a beauty salon from her home.

                                     -7-
Henriquez and Thomas, Thomas informed them that she was unaware of

the contents of the box, but thought it had come from Anguila,

because she knew that was where Henriquez was coming from.       At the

time of her arrest, Thomas had $83.00 in her pocketbook.            The

police released Henriquez that same day.      Henriquez subsequently

resigned her cook’s job, left the Island, and disappeared.

           G.   The Progress of the Case

           On August 7, 2002, Thomas was indicted for (1) the

knowing and intentional importing into the United States of heroin

and cocaine base in violation of 21 U.S.C.     §   952(a); and, (2) the

knowing and intentional possession of heroin and cocaine base with

the intent to distribute in violation of 21 U.S.C. § 841(a)(1).

The case was tried before a Puerto Rican jury from July 28, 2003 to

August 4, 2003, and the jury returned guilty verdicts on both

counts.    After Rule 29 motions were denied, Thomas filed a timely

appeal on September 9, 2004.

     II.         Discussion

           A.   Sufficiency of the Evidence

           Thomas’s main challenge is directed to the sufficiency of

the evidence on an essential element of the offense: whether she

“knowingly and intentionally” either possessed or imported illegal

narcotics into the United States.      21 U.S.C. § 841(a)(1), 952(a).

She strenuously argues that the sole evidence tending to establish

that she had actual knowledge that illegal narcotics were contained

within the box marked Pink Lady is the testimony of a DEA agent to

the effect that drug smugglers do not generally entrust large


                                 -8-
amounts of drugs to innocents.       She contends that even if the

testimony of the CI were credible, it is a leap too far to conclude

that Smalls, who never testified, told her that the box contained

illegal drugs or that she otherwise knew or should have known that

it did.   In effect, she argues that, though the evidence could

easily sustain a guilty verdict if charged with aiding and abetting

the attempted smuggling of a few bottles of Pink Lady wine, it

cannot sustain a verdict for smuggling large quantities of heroin

and cocaine base.

          While we review Rule 29 determinations de novo, we will

affirm the conviction if, “after assaying all the evidence in the

light most amiable to the government, and taking all reasonable

inferences in its favor, a rational factfinder could find, beyond

a reasonable doubt, that the prosecution successfully proved the

essential elements of the crime.”     United States v. Carucci, 364

F.3d 339, 343 (1st Cir. 2004) (quoting United States v. Boulerice,

325 F.3d 75, 79 (1st Cir. 2003)).      “All ‘reasonable evidentiary

inferences’ are to be drawn ‘in harmony with the verdict,’ and ‘all

issues of credibility’ are to be resolved ‘in the light most

favorable to the government.’” United States v. Washington, 434

F.3d 7, 15 (1st Cir. 2006) (quoting United States v. Casas, 356

F.3d 104, 126 (1st Cir. 2004)).      Our task, therefore, is not to

make an original determination as to whether Thomas possessed the

requisite knowledge but, rather, to determine whether a rational

jury could have found that Thomas did so.

          Viewed in the light most favorable to the government, the


                               -9-
evidence against Thomas is substantial. First, the jury could have

readily believed the CI, who testified that Smalls had given not

his own, but Thomas’s telephone number to the CI, that Smalls

answered when the CI called Thomas’s number earlier that morning,

that Smalls said he was sending someone to pick up the box, that

Thomas was the only person who then appeared, that Thomas was the

person answering the CI’s telephone calls at Pier 10, and that she

directed the CI to have the box delivered to her car.       Indeed,

Thomas’s own telephone records confirmed the calls from the CI to

her phone, including calls the CI had made before she arrived at

Pier 10.

            Second, the size of this operation, exceeding $1,300,000

in street value, makes it less plausible that Thomas was wholly

ignorant of the criminal operation.    The jury could have accepted

the DEA agent’s testimony that smuggling operations, like Smalls’s,

involving millions of dollars do not take unnecessary risks,

instead opting for trusted and close associates, like Thomas, who

are aware of the high stakes.       Therefore, the jury could have

reasonably concluded that Smalls knew Thomas well enough to use her

cell phone number as a contact, was present with her when the CI

made the calls, and sent her to pick up this valuable illegal

shipment.

            Third, Thomas was certainly aware, at the very least,

that she was sneaking something into Puerto Rico.       The box was

emblazoned Pink Lady on the outside, proclaiming its purported

contents, and smugglers rarely openly advertise the true nature of


                                -10-
the smuggled goods. Further, as opposed to the high value of

narcotics, there is no evidence that the value of the box of wine

justified the considerable time and energy she expended that

morning. Under the willful blindness instruction, Thomas could “be

charged with knowledge of a fact if she deliberately closed her

eyes to something that otherwise would have been obvious to her.”5

United States v. Cheal, 389 F.3d 35, 42 n.7 (1st Cir. 2004).               Given

her striking lack of curiosity as to the actual contents of the box

that       had   consumed   her   entire   morning,   the   jury   could   have

rationally concluded that Thomas was at the least willfully blind

to the fact that she was smuggling narcotics.

                 It is true that Thomas is an unlikely drug dealer or

smuggler.        A native of St. Kitts and a twenty-seven-year resident

of Puerto Rico, Thomas is a forty-four-year old single mother of

nine children, ranging in ages from ten to twenty-five.                By all

appearances, she is hard-working, operating a beauty parlor from

her modest home and, on weekends, running a small entertainment

bar, Caribbean Flavor Pub, where she serves food and liquor. There

is no sign of the accumulation of any ill-gotten gains.                To the

contrary, one of the telephone calls she had received while waiting


       5
      Here, the trial judge properly instructed the jury that
Thomas’s “willful blindness” could satisfy the knowledge element.
To infer knowledge, the jury had to find first that the defendant
“was aware of a high probability of ‘the fact in question,’ which
in this case would be that there were controlled substances inside
the box that was marked ‘Pink Lady’ ... and second, that the
defendant consciously and deliberately avoided learning of the
fact. That is to say, that defendant willfully made herself blind
to the fact.” See United States v. Gabriele, 63 F.3d 61, 66 n.6
(1st Cir. 1995).

                                      -11-
at Pier 10 relayed the unhappy news that the electric company was

threatening to cut off service for failure to pay.                Finally, on

arrest, she was carrying a relatively modest sum of money.               It is

also true that there was no direct evidence that she was aware of

the contents of the box.            It is, however, within the unique

province of the jury to sift through conflicting evidence, assess

the credibility of the witnesses, and find facts.           As the Supreme

Court stated:

      A fundamental premise of our criminal trial system is
      that “the jury is the lie detector.” Determining the
      weight and credibility of witness testimony, therefore,
      has long been held to be the “part of every case [that]
      belongs to the jury, who are presumed to be fitted for it
      by their natural intelligence and their practical
      knowledge of men and the ways of men.”

United States v. Scheffer, 523 U.S. 303, 313 (1998) (citation

omitted); see also Blake v. Pellegrino, 329 F.3d 43, 47 (1st Cir.

2003) (“It is the jury, not the court, which is the fact-finding

body.   It weighs the contradictory evidence and inferences, judges

the credibility of witnesses ... and draws the ultimate conclusions

as to the facts.” (omission in original) (quoting Boston & Me. R.R.

v. Cabana, 148 F.2d 150, 152 (1st Cir. 1945) (internal quotation

marks omitted)).

             Ultimately, it is Thomas’s own trial testimony that seals

her   fate    on    appeal.   At   trial,   Thomas   proclaimed    her   total

innocence and insisted that the entire plot was concocted by the

cook.   She        maintained that she was there only to take the cook

shopping and that it was the cook who duped her into transporting

the box of Pink Lady.          What may have been plausible at trial,


                                     -12-
however, becomes untenable on appeal, once the evidence is viewed

in the light most favorable to the government.     The government’s

evidence establishes that Thomas was implicated to some degree with

Smalls in the scheme and her protestations of absolute innocence

cannot be reconciled with the weight of the collective evidence.6

If Thomas had admitted the bulk of the government’s evidence but

denied the final crucial element -- that she knew the box contained

narcotics -- her trial testimony would at least be consistent with

her current legal argument.      But, once the case is cast in the

light most favorable to the government, the evidence exposes an

inexplicable inconsistency between what the government proved and

what Thomas stated under oath.    In view of this inconsistency, the

jury could well have found Thomas’s testimony incredible and found

that she was neither hermetically sealed from the true nature of

the criminal enterprise nor that the cook was the actual culprit.

United States v. Soto-Beniquez, 356 F.3d 1, 52 (1st Cir. 2004)

(“[P]lausible credibility determinations cannot be disturbed on

appeal.”).

          In sum, when viewed in the light most favorable to the

government, a “rational factfinder could find, beyond a reasonable

doubt, that the prosecution successfully proved the essential

elements of the crime.”   Carucci, 364 F.3d at 343.


     6
      This evidence includes Smalls’s use of her cell phone number,
her presence with Smalls when the CI made the calls earlier that
day, her arrival as the courier promised by Smalls, the documented
calls from the CI to her cell phone, both before and after she
arrived at Pier 10, her unusual conduct on the Pier, and her odd
insistence that the box be delivered to her vehicle.

                                 -13-
          B.   Rule 608(b)

          We need not tarry long with the second issue.       Defense

counsel was aware from handling other matters that Modesto Augusto

Mesa, a convicted felon, had previously accused the CI of retaining

for himself part of a drug shipment in another case in which the CI

had participated as an informant.      On cross-examination, defense

counsel sought to question the CI as to whether Mesa’s accusation

was true, and the district court allowed it.           However, when

questioned about the prior bad act, the CI flatly denied it.   After

the CI’s denial, defense counsel asked leave to call Mesa as a

witness in an effort to prove that the CI was lying.     The district

court refused permission.       Thomas contends the trial court’s

refusal violated Rule 608(b) and infringed her Sixth Amendment

right of confrontation.

          Thomas misses the mark.    First, the rules of evidence do

not require the admission of such extrinsic evidence.     Rule 608(b)

provides in part that “[s]pecific instances of the conduct of a

witness, for the purpose of attacking or supporting the witness’

character for truthfulness ... may not be proved by extrinsic

evidence.”   Fed. R. Evid. 608(b).     It is “well established that a

party may not present extrinsic evidence to impeach a witness by

contradiction on a collateral matter.” United States v. Beauchamp,

986 F.2d 1,3 (1st Cir. 1993).   Thus, “it is often said that when a

witness testifies to a collateral matter, the examiner must take

[the] answer.”   Id. (internal quotation marks omitted).     Even if

the proposed testimony was proffered to show bias rather than to


                                -14-
attack the CI’s veracity, it is nevertheless inadmissible under a

Rule 402 and Rule 403 analysis.               See Fed. R. Evid. 608 Advisory

Committee Note 2003 Amendment(“By limiting the application of the

Rule    to    proof   of   a    witness’    character     for    truthfulness,    the

amendment leaves the admissibility of extrinsic evidence offered

for other grounds of impeachment (such as contradiction, prior

inconsistent statement, bias and mental capacity) to Rule 402 and

403.”).

              Second, turning to the Confrontation Clause question, in

the    post-Crawford       v.   Washington,       541   U.S.    36   (2004),   era,   a

“balancing of interests” is still called for and the result must

depend “upon the circumstances of the case.”                   White v. Coplan, 399

F.3d 18, 24 (1st Cir. 2005).               Here, in refusing to allow a trial

within a trial on a collateral matter, the trial court struck the

proper balance.        United States v. Coplin, No. 05-2077, 2006 U.S.

App. LEXIS 23910, *21 (1st Cir. Sept. 20, 2006) (trial courts have

“undeniable authority ... to place reasonable limits on cross-

examination in order to cut off protected discussion of marginally

relevant subjects.”).

       III.    Conclusion

              The judgment of the district court is affirmed.




                                           -15-